  Case 3:17-cv-01830-B-BH Document 14 Filed 05/05/20                   Page 1 of 2 PageID 71



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MICHAEL M. MURRAY,                                )
ID # 68457-112,                                   )
                Movant,                           )           No. 3:17-CV-1830-B-BH
vs.                                               )           No. 3:11-CR-00296-B-1
                                                  )
UNITED STATES OF AMERICA,                         )
               Respondent.                        )


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the Court DENIES the movant

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation filed in this case in support of its finding that the

Movant has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484
    Case 3:17-cv-01830-B-BH Document 14 Filed 05/05/20                    Page 2 of 2 PageID 72



(2000).1

        If the Movant files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis that is accompanied by a properly signed certificate of inmate

trust account.

        SIGNED this 5th day of May, 2020.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




1
         Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of
         appealability when it enters a final order adverse to the applicant. Before entering the final
         order, the court may direct the parties to submit arguments on whether a certificate should
         issue. If the court issues a certificate, the court must state the specific issue or issues that
         satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
         parties may not appeal the denial but may seek a certificate from the court of appeals under
         Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
         the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
         an order entered under these rules. A timely notice of appeal must be filed even if the district
         court issues a certificate of appealability.


                                                   2
